DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al (US 2012/0098048) in view of Son et al (US 2012/0098051).
Regarding claim 1, Choe (Figs. 1 and 36, especially Fig. 1) discloses an apparatus, comprising: memory cells 252 connected in series between a source select gate 256 and a drain select gate 254 ([0039]); a hollow continuous channel 142 ([0041]) for the source select gate, the memory cells, and the drain select gate, wherein a 
Choe does not disclose no portion of the charge storage structure material of the memory cells is adjacent the portion of the hollow continuous channel for the drain select gate.
However, Son (Fig. 18) teaches an apparatus comprising: a charge storage structure material (58a, 58b) ([0090]) that is adjacent the portion of the hollow continuous channel 50a ([0061]) for the memory cells 60w, wherein no portion of the charge storage structure material (58a, 58b) of the memory cells is adjacent the portion of the hollow continuous channel 50a for the drain select gate 60u (i.e., USL, [0053]).  Accordingly, it would have been obvious to modify the device of Choe by having no portion of the charge storage structure material of the memory cells adjacent the portion of the hollow continuous channel for the drain select gate because it appears that the memory cells and the drain select gate would produce no functional differences from these changes.

Regarding claims 2-5, Choe (Fig. 1) further discloses: the portion of the hollow continuous channel 142b for the drain select gate 254 comprises a wall of the hollow continuous channel 142 for the drain select gate; the portion of the hollow continuous channel 142a for the memory cells 252 comprises a wall of the hollow continuous channel 142 for the memory cells; the hollow continuous channel 142 comprises a hollow p-type material ([0040]); and the portion of the hollow continuous channel 142b for the drain select gate 254 is thinner than a portion of the hollow continuous channel 142a for the source select gate 256.
Regarding claim 6, Choe (Figs. 1 and 36, especially Fig. 1) discloses a method of processing memory, comprising: forming a vertical stack having memory cells 252 connected in series between a source select gate 256 and a drain select gate 254 ([0039]); wherein forming the vertical stack includes: forming a hollow continuous channel 142 ([0041]) for the source select gate, the memory cells, and the drain select gate such that a portion of the hollow continuous channel 142b for the drain select gate 254 is thinner than a portion of the hollow continuous channel 142a for the source select gate 256; forming a charge storage structure material (225, 235) ([0045])  that is adjacent a portion of the hollow continuous channel for the memory cells; filling the hollow continuous channel 142 with a first material (i.e., “152… lower portion”, [0042]) such that the first material is within the hollow continuous channel and adjacent the portion of the hollow continuous channel for the source select gate; and filling the hollow continuous channel with a second material (i.e., “152… upper portion”, [0042]) such that the second material is within the hollow continuous channel on top of the first material 
Choe does not disclose no portion of the charge storage structure material of the memory cells is adjacent the portion of the hollow continuous channel for the drain select gate and the portion of the hollow continuous channel for the source select gate.
However, Son (Fig. 18) teaches an apparatus comprising: a charge storage structure material (58a, 58b) ([0090]) that is adjacent the portion of the hollow continuous channel 50a ([0061]) for the memory cells 60w, wherein no portion of the charge storage structure material (58a, 58b) of the memory cells 60w is adjacent the portion of the hollow continuous channel 50a for the drain select gate 60u (i.e., USL, [0053]) and the portion of the hollow continuous channel 63 for the source select gate 60l (i.e., LSL, [0053]).  Accordingly, it would have been obvious to modify the device of Choe by having no portion of the charge storage structure material of the memory cells adjacent the portion of the hollow continuous channel for the drain select gate and the portion of the hollow continuous channel for the source select gate because it appears that the memory cells, the drain select gate and the source select gate would produce no functional differences from these changes.
Regarding claim 9, Choe (Fig. 1) further discloses forming the hollow continuous channel 142 such that the portion of the hollow continuous channel 142b for the drain select gate 254 is thinner than a portion of the hollow continuous channel 142a for the memory cells 252.
Claims 1-3, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2012/0098051) in view of Choe et al (US 2012/0098048).
Regarding claim 1, Son (Fig. 18 ) discloses an apparatus, comprising: memory cells 60w connected in series between a source select gate 60l (i.e., LSL, [0053]) and a drain select gate 60u (i.e., USL, ([0053]); a hollow continuous channel  50a ([0061], “AR may have a cup shape) for the source select gate, the memory cells, and the drain select gate; a charge storage structure material (58a, 58b) ([0090]) that is adjacent the portion of the hollow continuous channel 50a for the memory cells 60w, wherein no portion of the charge storage structure material (58a, 58b) of the memory cells 60w is adjacent the portion of the hollow continuous channel for the drain select gate 60u; and a fill insulator material 52a ([0064]) within the hollow continuous channel 50a, adjacent the portion of the hollow continuous channel for the memory cells, and adjacent the portion of the hollow continuous channel for the drain select gate.
Son does not disclose: 1) a portion of the hollow continuous channel for the drain select gate is thinner than a portion of the hollow continuous channel for the memory cells, and 2) the fill insulator material 52a comprising a first material and a second material on top of the first material, and the second material is a different material than the first material. 
However, Choe (Fig. 1) teaches an apparatus comprising memory cells, including: a portion 142b of the hollow continuous channel 142 for the drain select gate is thinner than a portion of the hollow continuous channel 142a for the memory cells 252, and a fill insulator material 152 comprising a first material (i.e., “152… lower portion”, [0042]) within the hollow continuous channel 142 and adjacent the portion of 
Accordingly, it would have been obvious to modify the device of Son by: 1) having a portion of the hollow continuous channel for the drain select gate is thinner than a portion of the hollow continuous channel for the memory cells in order to provide the channel having good threshold voltage and switching characteristics and good endurance, as taught by Choe ([0050]), and 2) having the fill insulating material 52a comprising a first material and a second material on top of the first material, and the second material is a different material than the first material because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  It appears that these changes produce no functional differences and therefore would have been obvious.  
Regarding claims 2-3, Son (Fig. 18) further discloses: the portion of the hollow continuous channel 50a for the drain select gate 60u comprises a wall of the hollow continuous channel for the drain select gate; and the portion of the hollow continuous channel 50a for the memory cells 60w comprises a wall of the hollow continuous channel for the memory cells.

Regarding claim 6, Son (Fig. 18) discloses a method of processing memory, comprising: forming a vertical stack having memory cells 60w connected in series between a source select gate 60l (i.e., LSL, [0053]) and a drain select gate 60u (i.e., USL ([0053]); wherein forming the vertical stack includes: forming a hollow continuous channel 50a ([0061], “AR may have a cup shape”) for the source select gate, the memory cells, and the drain select gate; forming a charge storage structure material (58a, 58b) ([0090]) that is adjacent the portion of the hollow continuous channel 50a for the memory cells, wherein no portion of the charge storage structure material (58a, 58b) of the memory cells is adjacent the portion of the hollow continuous channel for the drain select gate 60u and the portion of the hollow continuous channel for the source select gate 60l; filling the hollow continuous channel with an insulator material 52a ([0064]) such that the material 52a is within the hollow continuous channel, adjacent the portion of the hollow continuous channel for the source select gate, and adjacent the portion of the hollow continuous channel for the drain select gate.
Son does not disclose: 1) a portion of the hollow continuous channel for the drain select gate is thinner than a portion of the hollow continuous channel for the source select gate, and 2) the fill insulator material 52a comprising a first material and a second material on top of the first material, and the second material is a different material than the first material. 

Accordingly, it would have been obvious to modify the method of Son by: 1) having a portion of the hollow continuous channel for the drain select gate is thinner than a portion of the hollow continuous channel for the source select gate in order to provide the channel having good threshold voltage and switching characteristics and good endurance, as taught by Choe ([0050]), and 2) having the fill insulating material 184 comprising a first material and a second material on top of the first material, and the second material is a different material than the first material because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  It appears that these changes produce no functional differences and therefore would have been obvious.  
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al and Choe et al as applied to claim 1 above and further in view of Alsmeier et al (US 2012/0001249).
Son further discloses the hollow continuous channel comprises a hollow doped type material ([0061]), but does not disclose the hollow doped type material is a hollow p-type material.
However, Alsmeier (Fig. 1A) teaches a memory device including a hollow continuous channel 1 comprises a hollow n-type material or a hollow p-type material ([0070]).  Accordingly, it would have been obvious to form the hollow continuous channel of Son comprising a hollow either n-type or p-type material depending upon the channel type which is desired for the transistors of the memory device, as taught by Alsmeier ([0070]).
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
Applicant (pages 7-11 of remark) argues that the combination of Choe and Son does not teach or suggest the invention as claimed because Fig. 3A of Son does not teach “a charge storage structure material that is adjacent the portion of the hollow continuous channel for the memory cells, wherein no portion of the charge storage 
This argument is not persuasive because Fig. 18 of Son is relied on for teaching a quoted above, but not Fig. 3.  Specifically, Fig. 18 of Son clearly teaches that a charge storage structure material (58a, 58b) ([0090]) that is adjacent the portion of the hollow continuous channel 50a for the memory cells 60w, wherein no portion of the charge storage structure material (58a, 58b) of the memory cells 60w is adjacent the portion of the hollow continuous channel for the drain select gate 60u.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHAT X CAO/Primary Examiner, Art Unit 2817